hearing, and we conclude that he fails to demonstrate plain error.         See
                Mendoza-Lobos v. State,     125 Nev. 634, 644, 218 P3d 501, 507 (2009)
                (errors that are "plain" from the record warrant reversal if the appellant
                can demonstrate the error affected his substantial rights "by causing
                actual prejudice or a miscarriage of justice" (internal quotations omitted)).
                            We have consistently afforded the district court wide
                discretion in its sentencing decision, see, e.g., Houk v. State, 103 Nev. 659,
                664, 747 P.2d 1376, 1379 (1987), and will refrain from interfering with the
                sentence imposed by the district court "[s]o long as the record does not
                demonstrate prejudice resulting from consideration of information or
                accusations founded on facts supported only by impalpable or highly
                suspect evidence," Silks v. State, 92 Nev. 91, 94, 545 P.2d 1159, 1161
                (1976). The record indicates that the district court considered the entire
                record. It raised concerns regarding the thoroughness of the psychosexual
                examination because the report did not seem to take McClain's confession
                into consideration. The district court discussed at length McClain's
                confession and its concern that McClain was only thinking about his own
                welfare without considering the victims' welfare. The district court
                remarked on the discrepancies between the facts and circumstances
                contained in McClain's confession and the facts and circumstances
                corroborated by the Division of Parole and Probation as contained in the
                PSI report when it stated, "Frankly, I tend to give more credence to the
                victims than to you and your confession." To the extent that McClain
                argues that the district court abused its discretion by failing to give

                ...continued
                NRAP 30(b)(3); Greene v. State, 96 Nev. 555, 558, 612 P.2d 686, 688 (1980)
                ("The burden to make a proper appellate record rests on appellant.").

SUPREME COURT
       OF
     NEVADA
                                                       2
(0) 1947A <
                  greater weight to the psychosexual examiner's report, we conclude that
                  this argument lacks merit. See Martinez v. State, 114 Nev. 735, 738, 961
                  P.2d 143, 145 (1998) (stating district court may "consider a wide, largely
                  unlimited variety of information to insure that the punishment fits not
                  only the crime, but also the individual defendant").
                              Finally, McClain's consecutive sentences of 8 to 20 years are
                  within the parameters provided by the relevant statutes,            see NRS
                  193.330(1)(a)(1); NRS 201.230(2); NRS 176.035(1). Accordingly, we
                  conclude that the district court did not abuse its discretion, and we
                              ORDER the judgment of conviction AFFIRMED.




                                                      Parraguirre


                                                         C 641.                           J.
                                                      Cherry


                  cc: Hon. Thomas L. Stockard, District Judge
                       Hon. Robert E. Estes, Senior Judge
                       Troy Curtis Jordan
                       Churchill County District Attorney/Fallon
                       Attorney General/Carson City
                       Churchill County Clerk




SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A     c